Murray, Chief Justice,
delivered the opinion of the .court. Heydenfeldt, Justice, concurred.
The only error, which we consider it necessary to notice in this case, is the admission of testimony to prove the speculative profits of the plaintiffs.
The true rule of damages was the difference between the price agreed on between the parties, and the market value of the goods at the time of the breach of the contract.
The fact that there were no Chinese goods in the market at that time, corresponding to the description of those sold by the defendants, did not warrant the admission of evidence showing what *376they were worth in broken packages, much less the testimony of the plaintiffs’ clerk to prove their amount of sales and profits. The value of a cargo of similar goods might have been ascertained by the testimony of competent merchants, and the difference between the value so estimated and the contract price, would have been the true measure of damages.
Judgment reversed, and new trial ordered.